                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF MARYLAND



 KEITH BURGESS,

        Plaintiff,

        V.



 ROXBURY CORRECTIONAL                                    Civil Action No. TDC-20-1902
 INSTITUTION,
 DENISE GELSINGER, Warden, and
 ROBERT WEHN,CO//,

        Defendants.




                                 MEMORANDUM OPINION


       Plaintiff Keith Burgess, an inmate at the Maryland Correctional Institution-Jessup("MCI-

J") in Jessup, Maryland, has brought this civil rights action pursuant to 42 U.S.C. § 1983 against

Roxbury Correctional Institution ("RCI"), RCI Warden Denise Gelsinger, and Correctional

Officer II ("CO 11") Robert Wehn. Defendants have filed a Motion to Dismiss or, in the

Alternative, Motion for Summary Judgment. Burgess has not opposed the Motion. Having

reviewed the pleadings and the submitted materials, the Court finds no hearing necessary. See D.

Md. Local R. 105.6. For the reasons set forth below,the Motion will be GRANTED.

                                       BACKGROUND


       In his verified Complaint, Burgess alleges that on January 20,2018 at approximately 5:30

p.m., while he was an inmate at RCI, he was stabbed by other inmates while returning to his cell

after dinner. According to Burgess,he called out to Wehn and other officers but no one responded

to assist him. Sometime later, Wehn, while conducting a prisoner count, saw Burgess bleeding
and lying on the floor of his cell but still failed to respond to his medical emergency. Wehn denies

that he saw Burgess in his cell with injuries or that he denied Burgess access to medical treatment.

        When the cell doors opened for recreation at approximately 6:45 p.m., Burgess tried to

make his way to a correctional officer, but he was again stabbed from behind by multiple inmates.

After this second assault, correctional officers came to his aid, and he was taken to the medical

unit and ultimately to the hospital for treatment.

       According to CO II Michael Wagaman,at the time of the second assault, he was assigned

to Burgess's housing unit and observed several inmates attacking Burgess. Wagaman gave several

commands to the inmates to stop fighting and when they failed to comply, he sprayed an MK9

fogger. Burgess had injuries to his face, back, and abdomen and was immediately escorted to the

medical area and then to the hospital. When he returned from the hospital to RCI, he was placed

on administrative segregation for his protection.

       Following these events, the matter was referred to the Intelligence and Investigative

Division ("IID") for investigation. Btirgess did not cooperate with the investigation, called the

matter a misunderstanding, and,on January 22,2018,filed a Complaint Withdrawal form in which

he requested that the investigation be closed. Prior to the assault, none of Burgess's assailants

were listed in prison records as his enemies, and Burgess later stated that it was a random attack

by "fellow" gang members. Mot. Dismiss Ex. I at 4, 6, ECF No. 17-2.

       On January 28, 2018 and February 5, 2018, Burgess filed Administrative Remedy

Procedure grievances("ARP")complaining that some of his personal property was missing when

he returned from the hospital. The ARPs were dismissed for procedural reasons, and Burgess did

not refile them or appeal their dismissals. Burgess did not file an ARP regarding the assaults

referenced in the Complaint.
        In a Motion to Amend the Complaint, Burgess seeks to amend by requesting a jury trial.

Where this Motion was not opposed, it will be granted.

                                           DISCUSSION


        In their Motion to Dismiss or, in the Altemative, Motion for Summary Judgment,

Defendants seek dismissal under Federal Rules of Civil Procedure 12(b)(6) or summary judgment

under Rule 56. In support oftheir Motion,Defendants argue that: (1)RCl is not a proper defendant

because it is not a person within the meaning of42 U.S.C. § 1983;(2)the claims against Warden

Gelsinger should be dismissed because there is no vicarious liability under § 1983, and Burgess

has alleged no facts demonstrating her personal involvement in the events in question;(3)Burgess

failed to exhaust available administrative remedies; and (4) Burgess has failed to state sufficient

facts to support his claims ofconstitutional violations based on the failure to protect him or provide

access to medical care.


I.     Legal Standards

       To defeat a motion to dismiss under Rule 12(b)(6),the complaint must allege enough facts

to state a plausible claim for relief. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A claim is

plausible when the facts pleaded allow "the Court to draw the reasonable inference that the

defendant is liable for the misconduct alleged." Id. Although courts should construe pleadings of

self-represented litigants liberally, Erickson v. Pardus, 551 U.S. 89,94 (2007), legal conclusions

or conclusory statements do not suffice, Iqbal, 556 U.S. at 678. The Court must examine the

complaint as a whole, consider the factual allegations in the complaint as true, and construe the

factual allegations in the light most favorable to the plaintiff. Albright v. Oliver, 510 U.S. 266,

268(1994); Lambeth v. Ed. ofComm'rs ofDavidson Cnty., 407 F.3d 266,268 (4th Cir. 2005).
        Here, Defendants have submitted exhibits with their Motion. Typically, when deciding a

motion to dismiss under Rule 12(b)(6), the Court considers only the complaint and any attached

documents "integral to the complaint." Sec'y ofStatefor Defence v. Trimble Navigation Ltd.,484

F.3d 700, 705 (4th Cir. 2007). Rule 12(d) requires courts to treat such a motion as a motion for

summary judgment where matters outside the pleadings are considered and not excluded. Fed. R.

Civ. P. 12(d). Before converting a motion to dismiss to one for summary judgment, courts must

give the nonmoving party "a reasonable opportunity to present all the material that is pertinent to

the motion." Id. "Reasonable opportunity" has two requirements: (1)the nonmoving party must

have some notice that the court is treating the Rule 12(b)(6) motion as a motion for summary

judgment; and(2)the nonmoving party "must be afforded a reasonable opportunity for discovery"

to obtain information essential to oppose the motion. Gay v. Wall, 761 F.2d 175, 177 (4th Cir.

1985)(citation omitted).

       Here, the notice requirement has been satisfied by the title of Defendants' Motion. As to

the second requirement,the nonmoving party can show that a reasonable opportunity for discovery

has not been afforded by filing an affidavit or declaration under Rule 56(d), or another filing,

explaining why "for specified reasons, it cannot present facts essential to justify its opposition."

Fed. R. Civ. P. 56(d). See Harrods Ltd. v. Sixty Internet Domain Names,302 F.3d 214, 245 (4th

Cir. 2002). Here, Burgess, who has not filed a memorandum in opposition to the Motion, has not

argued that discovery is necessary before summary judgment may be considered. Under these

circumstances, the Court will construe Defendants' Motion as a Motion for Summary Judgment
for purposes ofthe arguments requiring consideration of the attached exhibits.

       Under Federal Rule of Civil Procedure 56(a), the Court grants summary judgment if the

moving party demonstrates that there is no genuine issue as to any material fact, and that the
moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a); Celotex Corp. v.

Catrett, All U.S. 317, 322(1986). In assessing the Motion, the Court views the facts in the light

most favorable to the nonmoving party, with all justifiable inferences drawn in its favor. Anderson

V. Liberty Lobby, Inc., All U.S. 242,255 (1986). The Court may rely only on facts supported in

the record, not simply assertions in the pleadings. Bouchat v. Bait. Ravens Football Club, Inc.,

346 F.3d 514, 522 (4th Cir. 2003). A fact is "material" if it "might affect the outcome of the suit

under the governing law." Anderson, All U.S. at 248. A dispute of material fact is "genuine"

only if sufficient evidence favoring the nonmoving party exists for the trier of fact to return a

verdict for that party. Id. at 248-49.

11.    RCI


       Defendants correctly argue that Burgess's claim against RCI under § 1983 must be

dismissed. Section 1983 permits the filing of a civil action against a "person" acting under color

of state law who causes a "deprivation of any rights, privileges, or immunities secured by the

Constitution and laws" ofthe United States. 42 U.S.C. § 1983 (2018). RCI, which is operated by

the Division of Correction, a division of the Maryland Department of Public Safety and

Correctional Services, is a Maryland state agency. See Md. Code Ann., Corr. Servs. §§ l-lOl(o),

3-201 (LexisNexis 2017). Neither a state nor a state agency is a "person" within the meaning of§

1983, so state agencies may not be sued under that provision. See Will v. Mich. Dep't ofState

Police, 491 U.S. 58,64-65, 70 (1989). Moreover, state agencies are immune from suit in federal

court under the Eleventh Amendment to the United States Constitution. See Pennhurst State Sck

& Hosp. V. Halderman, 465 U.S. 89, 100 (1984). Consequently, the claims against RCI will be

dismissed.
III.   Warden Gelsinger

       Defendants are also correct that the claims against Warden Gelsinger must be dismissed

because Burgess makes no direct allegations against her. To the extent that Burgess seeks to hold

Warden Gelsinger responsible for the actions ofsubordinates, the doctrine ofrespondeat superior,

or vicarious liability, is not applicable to § 1983 claims. See Love-Lane v. Martin, 355 F.3d 766,

782(4th Cir. 2004)(holding that there is no respondeat superior liability under § 1983). Under

§ 1983, any liability imputed to supervisory officials must be "premised on a recognition that

supervisory indifference or tacit authorization of subordinates' misconduct may be a causative

factor in the constitutional injuries they inflict on those committed to their care." Baynard v.

Malom,268 F.3d 228,235 (4th Cir. 2001)(quoting Slakan v. Porter, I'M F. 2d 368,372(4th Cir.

1984)). Thus, supervisory liability under § 1983 must be supported with evidence that: (1)"the

supervisor had actual or constructive knowledge that[a] subordinate was engaged in conduct that

posed a pervasive and unreasonable risk of constitutional injury to individuals like the plaintiff;

(2) "the supervisor's response to the knowledge was so inadequate as to show deliberate

indifference to or tacit authorization of the alleged offensive practices"; and (3) "there was an

affirmative causal link between the supervisor's inaction and the particular constitutional injury

suffered by the plaintiff." See Shaw v. Stroud, 13 F.3d 791, 799(4th Cir. 1994). "A single act or

isolated incidents are normally insufficient to establish supervisory inaction upon which to

predicate § 1983 liability." Wellington v. Daniels, 717 F.2d 932, 936 (4th Cir. 1983)(citations

omitted).

       Here, Burgess has failed to plead or demonstrate sufficient facts showing that Warden

Gelsinger exhibited supervisory indifference to, or tacit authorization of, any misconduct. In

particular, there is no allegation or evidence that Warden Gelsinger was aware of or involved in
the alleged failure to protect Burgess from an attack by fellow inmates or the alleged delay in

securing medical care. Accordingly, the claims against Warden Gelsinger will be dismissed.

IV.    Exhaustion of Administrative Remedies


       Defendants raise the affrrmative defense that Burgess has failed to exhaust his

administrative remedies. Under the Prison Litigation Reform Act of 1995("PLRA"),Pub. L. No.

104-134 § 803,110 Stat. 1321 (1996)(codified as amended at 42 U.S.C. § 1997e(a)):

       No action shall be brought with respect to prison conditions under section 1983 of
       this title, or any other Federal law, by a prisoner confined in any jail, prison, or
       other correctional facility until such administrative remedies as are available are
       exhausted.


42 U.S.C. § 1997e(a). Inmates must exhaust administrative remedies before they bring any "suits

about prison life, whether they involve general circumstances or particular episodes, and whether

they allege excessive force or some other wrong." Porter v. Nussle, 534 U.S. 516,532(2002).

       Exhaustion is mandatory and generally may not be excused unless the administrative

procedure is not available. See Ross v. Blake, 136 S. Ct. 1850, 1858 (2016)(holding that "[a]n

inmate must exhaust available remedies, but need not exhaust unavailable ones"). "[A]n

administrative remedy is not considered to have been available if a prisoner, through no fault of

his own, was prevented from availing himself of it." Moore v. Bennette, 517 F.3d 717, 725 (4th

Cir. 2008). In Ross, the United States Supreme Court identified three circumstances when an

administrative remedy is unavailable: an administrative procedure is not available when officers

are "unable or consistently unwilling to provide any relief to aggrieved inmates," the procedure is

"so opaque that it becomes, practically speaking, incapable of use," or "prison administrators

thwart inmates from taking advantage of [filing grievances] through machination,

misrepresentation, or intimidation." Ross, 136 S. Ct. at 1859-60.
          In Maryland prisons, for the type of grievance asserted by Burgess, the Administrative

Remedy Procedure is the administrative process that must be exhausted. Md. Code Regs. §

12.02.28.02(B)(1),(D)(2018). First, a prisoner must file an ARP with the warden within 30 days

ofthe incident at issue. Md. Code Regs. § 12.02.28.05(D)(1)(requiring filing with the "managing

official"); Md. Code Regs. § 12.02.28.02(B)(14)(defining "managing official" as "the warden or

other individual responsible for management of the correctional facility"); Md. Code Regs. §

12.02.28.09(B)(setting the 30-day deadline). Second,ifthe ARP is denied, or the inmate does not

receive a timely response, a prisoner must file an appeal with the Commissioner of Correction

within 30 days. Md. Code Regs. § 12.02.28.14(B)(5). If the appeal is denied, the prisoner must

appeal within 30 days to the Inmate Grievance Office ("IGO"). See Md. Code. Ann., Corr. Servs.

§§ 10-206, 10-210; Md. Code Regs. § 12.07.01.05(B). Inmates may seek judicial review of the

IGO's final determinations in a Maryland Circuit Court. See Md. Code Ann., Corr. Servs. § 10-

210(a).

          Here, Burgess failed to exhaust administrative remedies. While Burgess filed ARPs

relating to the loss of personal property while he was in the hospital, he did not include in those

ARPs, and did not file a separate ARP,asserting the grievances underlying the Complaint in this

action, that correctional officers failed to protect him firom the assaults or arrange for medical care

in a timely manner. To the extent that Burgess might argue that an IID investigation could be

deemed to be a means to exhaust administrative remedies. Burgess did not pursue his complaint
through that process and instead affirmatively filed a withdrawal ofhis claim before the resolution

of the investigation. Accordingly, Burgess's remaining claims will be dismissed for failure to

exhaust administrative remedies.
                                     CONCLUSION


      For the foregoing reasons, Defendants' Motion to Dismiss or, in the Alternative, Motion

for Summary Judgment, will be GRANTED. A separate Order shall issue.




Date: June 30, 2021
                                                 THEODORE D.^HUAJfO
                                                 United States District Judge
